Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.       Applicant’s arguments, see pages6-8 of the Pre-appeal, filed on 01/14/2021, with respect to the rejection(s) of claim(s) 1-3 and 5-16 under 35 U.S.C. 102 (a)(1) as being anticipated by Brown et al. (CN 103240461 A), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as set forth below.

Information Disclosure Statement
2.         The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

4.       Claims 1, 3-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 9,962,852. Although the claims at issue are not identical, they are not patentably distinct from each other because clam 5 of the patent teaches all the elements set forth in claim 1 including the amended limitation “wherein the miter saw is carryable by the user gripping the first handle in a position where the workpiece-supporting plane is substantially vertical, the workpiece-supporting plane being within 10 inches from a lateral side of the user when the miter saw is being carried.” Claim 5 of the patent discloses, “wherein the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion, and the first plane is within 10 inches from a lateral side of the user.” The limitation the same as the added limitation to claim 1. 
              Regarding claims 3-4, claim 5 of the patent includes he limitations set forth in claims 3-4.
              Regarding claim 5, claim 5 of the patent which includes also limitation of claim 2 discloses “wherein the first handle comprises a grip portion formed about a center line.” 

              Regarding claim 8, claim 5 of the patent teaches the limitation set forth in claim 8.
              Regarding claim 9, claim 6 of the patent teaches the limitation set forth in claim 9.

Claim Rejections - 35 USC § 101
5.           35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

6.         Claims 1-16 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
            Regarding claim 1, “the first hole being configured to allow a user to extend the user’s hand therethrough and grip the first handle; wherein the miter saw is carryable by the user griping the first handle in a position where the workpiece-
            Regarding claims 8-10 and 14, “the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion,” “the first plane is within about  inches and about 7 inches from the lateral side of eh user,” the workpiece-supporting plane is substantially vertical by the gripping the grip portion and the user’s wrist is not in a state of flexion,” and “the second hole being configured to allow a user’s hand” also encompass user’s lateral side, user’s hand, and user’s wrist. 

Claim Rejections - 35 USC § 112
7.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          Regarding claim 1, “the first hole being configured to allow a user to extend the user’s hand therethrough and grip the first handle; wherein the miter saw is carryable by the user griping the first handle in a position where the workpiece-supporting plane is substantially vertical, the workpiece-supporting plane being within 10 inches from a lateral side of the user when the miter saw is being carried” is not always accurate. The holding of the miter saw and position of the workpiece-supporting plane 10 inches from the lateral side of the user depends on factors that are not constant. In other words, the strength and holding ability of the miter saw in a vertical position varies from a user to another user. Some users may not have the strength to hold the minter saw in a vertical position. In addition, the lateral side of a user may not be straight due to physical conditions or in a manner that is distanced 10 inches from the workpiece-supporting surface. Furthermore, if the base of the miter saw is 10 inches or more, the miter workpiece-supporting surface would be positioned more than 10 inches from the lateral side of the user. The claim does not specify the thickness of the base assembly. Therefore, it cannot be concluded that the distance between the workpiece support plane and the user’s lateral side is 10 inches. Claim also requires the user’s hand to extended through the first hole. 
            Regarding claims 8-10 and 14, “the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion,” “the first plane is within about  inches and about 7 inches from the lateral side of eh user,” the workpiece-supporting plane is substantially vertical by the gripping the grip portion and the user’s wrist is not in a state of flexion,” and “the second hole being configured to allow a user’s hand” also encompass user’s lateral side, user’s hand and user’s wrist.  As stated above, the user’s ability to hold the miter saw in a vertical position and user’s lateral side varies from a user to another user.  In addition, user’s writs and the state or condition of the user’s wrist during the time that the miter saw is carried could be different from a user to another user.           


Claim Rejections - 35 USC § 103
      9.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.       Claims 1-16, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over RIDGID PROFESSIONAL TOOLS, Operator’s Manual for MS1290LZA 12 in, hereinafter RPT, submitted by a Third-Party Submission under . 
                Meredith teaches a miter saw that has a base assembly 5 and a table 6 having a workpiece-supporting surface, wherein the height (TH) of the workpiece-supporting surface to the bottom of the base or the miter saw is about 3.5 inches. See Figs. 6-7; and col. 3, lines 53-60 in Meredith. It would have been obvious to a 
               In this case, a user could grip the handle of modified PRT’S miter saw;   hold (and tilt if it is need) the miter saw along a vertical axis of the base in a manner the worekpiece-supporting plane is substantially vertical; and position the bottom of the base assembly close to his/her lateral side. As stated above, modified PRT’s  base assembly has a height of 3.5 inches. The user could hold the miter saw in a vertical position and bring the bottom of the base assembly and place it on his/her later side and even with the help of his/her lateral side position the workpiece-supporting plane substantially vertical or  position the bottom of the base within 1-6 inches from his/her lateral side. In this case, the distance between the workpiece-supporting plane and the lateral of the user would be in a range of about 3.5 inches to about 9.5 inches.
             It should be noted that patentability of a miter saw, as an apparatus, has nothing to do with the method that the miter saw is carried or the method of handling the miter saw by a user (i.e., the steps of gripping the handle and positioning the miter saw to a body part of a user). Therefore, a miter saw, such as modified PRT’s miter saw, could be carried in many different ways including in a manner that the workpiece-supporting plane is positioned substantially vertical and 10 inches from a lateral side of the user. For example, the user could grip the handle of the miter saw and positioned the workpiece-supporting member substantially vertical, and if the 

             Regarding claim 2, RPT teaches everything noted above including a portion of the first handle is disposed within a region of the base assembly.
             Regarding claim 3, RPT teaches everything noted above including that the region is defined by a first line between a first point along a cutting kerf that is farthest from the fence when the table is mitered and a second point on the fence plane, where the first line is substantially perpendicular to the fence plane, and a second line substantially parallel to the first line. See Fig. 33-34. The region of the base assembly includes the first handle, and the first line is perpendicular to the second line.     
               Regarding claim 4, RPT does not explicitly teach that a distance between the first and second lines is about 100 millimeters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the distance between the first and second lines about 100 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

               Regarding claim 6, RPT teaches everything noted above including that
the miter saw has a center of gravity, and the center line inherently lies in a first plane that includes the center of gravity.
               Regarding claim 7, RPT teaches everything noted above including that the first plane includes the center of gravity when the miter saw is disposed in a position where the workpiece-supporting plane is substantially vertical.
               Regarding claim 8, RPT teaches everything noted above including that the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion.
               Regarding claim 9, PRT, as modified by Meredith, teaches that the first plane is within 3 inches and about 7 inches from the lateral side of the user.
                Regarding claim 10, RPT teaches everything noted above including that the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion and the user's wrist is not in a state of flexion.         
                Regarding claim 11, RPT teaches everything noted above including that the base assembly further comprises a front foot and a rear foot disposed near the first handle, and a first plate extending between the front and rear feet. See Fig, 39. 
               Regarding claim 12, RPT does not explicitly teach that the plate is made of plastic, rubber and/or an elastomeric material. However, Official Notice is taken that 
                 Regarding claim 13, RPT teaches everything noted above including that the first handle is disposed rightwardly of the blade.
                 Regarding claim 14, RPT teaches everything noted above including that the base assembly has a second handle disposed on the top surface leftwardly of the blade, with a second hole on the top surface extending through the base assembly, the second hole being configured to allow a user to extend the user's hand therethrough and grip the second handle.
                  Regarding claim 15, RPT teaches everything noted above including that a portion of the second handle is disposed within a region of the base assembly, the region being defined by a first line between a first point along a cutting kerf that is farthest from the fence when the table is mitered leftwardly and a second point on the fence plane, where the first line is substantially perpendicular to the fence plane, and a second line substantially parallel to the first line.
                  Regarding claim 16, RPT teaches everything noted above including a distance between the first and second lines appears to be about 100 millimeters.

11.       Claims 1-16, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Hetcher et al. (2005/0247177 A1), hereinafter Hetcher, in view of Meredith. Regarding claim 1, as best understood, Hetcher teaches a miter saw 10 comprising: a base assembly T14; a rotatable table T18 disposed on the base assembly, the rotatable table being rotatable about a substantially vertical miter . 
            Meredith teaches a miter saw that has a base assembly 5 and a table 6 having a workpiece-supporting surface, wherein the height (TH) of the workpiece-supporting surface to the bottom of the base or the miter saw is about 3.5 inches. See Figs. 6-7; and col. 3, lines 53-60 in Meredith. It would have been obvious to a person of ordinary skill in the art to provide Hetcher’s base assembly with the height, as taught by Meredith, in order to use a “four by four” board next to base assembly and used the board as an extension workpiece support. See col. 3, lines 55-60 in Meredith. 

             It should be noted that patentability of a miter saw, as an apparatus, has nothing to do with the method that the miter saw is carried or the method of handling the miter saw by a user (i.e., the steps of gripping the handle and positioning the miter saw to a body part of a user). Therefore, a miter saw, such as the modified Hetcher’s miter saw, could be carried in many different ways including in a manner that the workpiece-supporting plane is positioned substantially vertical and 10 inches from a lateral side of the user. For example, the user could grip the handle of the miter saw and positioned the workpiece-supporting member substantially vertical, and if the workpiece-supporting is not “substantially” vertical, the user could rotate his/hers wrist to ensure that the workpiece-supporting surface is substantially vertical. Then the lateral side of the user and/or the miter saw could be brought close 
              Regarding claim 2, Hetcher teaches everything noted above including a portion of the first handle E14 is disposed within a region of the base assembly.
             Regarding claim 3, Hetcher teaches everything noted above including that the region is defined by a first line between a first point along a cutting kerf that is farthest from the fence when the table is mitered and a second point on the fence plane, where the first line is substantially perpendicular to the fence plane, and a second line substantially parallel to the first line. See Fig. ID in Hetcher. 
              Regarding claim 4, Hetcher does not explicitly teach that a distance between the first and second lines is about 100 millimeters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the distance between the first and second lines about 100 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
              Regarding claim 5, Hetcher teaches everything noted above including that the first handle comprises a grip portion formed about a center line.
               Regarding claim 6, Hetcher teaches everything noted above including that
the miter saw has a center of gravity, and the center line inherently lies in a first plane that includes the center of gravity.

               Regarding claim 8, Hetcher teaches everything noted above including that the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion.
               Regarding claim 9, Hetcher, as modified above, teaches that the first plane is within 3 inches and about 7 inches from the lateral side of the user.
                 Regarding claim 10, Hetcher teaches everything noted above including that the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion and the user's wrist is not in a state of flexion.
                 Regarding claim 11, Hetcher teaches everything noted above including that the base assembly further comprises a front foot and a rear foot (Fig. 1D) disposed near the first handle, and a first plate E18 extending (at least a portion) between the front and rear feet.
                 Regarding claim 12, Hetcher teaches everything noted above including that the plate is made of plastic, rubber and/or an elastomeric material.
                 Regarding claim 13, RPT teaches everything noted above including that the first handle is disposed rightwardly of the blade.
                 Regarding claim 14, Hetcher teaches everything noted above including that the base assembly has a second handle disposed on the top surface leftwardly of the blade, with a second hole on the top surface extending through the base 
                  Regarding claim 15, Hetcher teaches everything noted above including that a portion of the second handle is disposed within a region of the base assembly, the region being defined by a first line between a first point along a cutting kerf that is farthest from the fence when the table is mitered leftwardly and a second point on the fence plane, where the first line is substantially perpendicular to the fence plane, and a second line substantially parallel to the first line.
                  Regarding claim 16, Hetcher teaches everything noted above including a distance between the first and second lines appears to be about 100 millimeters.

12.       Claims 1-11 and 13, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight et al. (2015/0246399 A1), hereinafter Knight, in view of Meredith. Regarding claim 1, as best understood, Knight teaches a miter saw 10 comprising: a base assembly 100; a rotatable table 108, 118 disposed on the base assembly, the rotatable table 108, 118 being rotatable about a substantially vertical miter axis and having a substantially horizontal workpiece-supporting plane (Fig. 4); a saw assembly 200 connected to the table 108m 118, the saw assembly comprising a blade 216, the blade being movable for a cutting operation downwardly from a first position where the blade is above the workpiece- supporting plane to a second position where a portion of the blade is below the workpiece-supporting plane (Fig. 6); and a fence 124 connected to the base assembly, the fence defining a fence plane; wherein the base assembly has a top . 
            Meredith teaches a miter saw that has a base assembly 5 and a table 6 having a workpiece-supporting surface, wherein the height (TH) of the workpiece-supporting surface to the bottom of the base or the miter saw is about 3.5 inches. See Figs. 6-7; and col. 3, lines 53-60 in Meredith. It would have been obvious to a person of ordinary skill in the art to provide Knight’s base assembly with the height, as taught by Meredith, in order to use a “four by four” board next to base assembly and used the board as an extension workpiece support. See col. 3, lines 55-60 in Meredith. 
             In this case, a user could grip the handle of modified Knight’s miter saw;   hold (and tilt if it is need) the miter saw along a vertical axis of the base in a manner the worekpiece-supporting plane is substantially vertical; and position the bottom of the base assembly close to his/her lateral side. As stated above, modified Knight’s  base assembly has a height of 3.5 inches. The user could hold the miter saw in a vertical position and bring the bottom of the base assembly and place it on his/her later side and even with the help of his/her lateral side position the workpiece-
             It should be noted that patentability of a miter saw, as an apparatus, has nothing to do with the method that the miter saw is carried or the method of handling the miter saw by a user (i.e., the steps of gripping the handle and positioning the miter saw to a body part of a user). Therefore, a miter saw, such as the modified Knight’s miter saw, could be carried in many different ways including in a manner that the workpiece-supporting plane is positioned substantially vertical and 10 inches from a lateral side of the user. For example, the user could grip the handle of the miter saw and positioned the workpiece-supporting member substantially vertical, and if the workpiece-supporting is not “substantially” vertical, the user could rotate his/hers wrist to ensure that the workpiece-supporting surface is substantially vertical. Then the lateral side of the user and/or the miter saw could be brought close together in a manner that the workpiece-supporting plane is distanced within 10 inches from the lateral side of the user as miter saw is being carried. 
              Regarding claim 2, Knight teaches everything noted above including a portion of the first handle is disposed within a region of the base assembly.
              Regarding claim 3, Knight teaches everything noted above including that the region is defined by a first line between a first point along a cutting kerf that is farthest from the fence when the table is mitered and a second point on the fence plane, where the first line is substantially perpendicular to the fence plane, and a 
              Regarding claim 4, Knight does not explicitly teach that a distance between the first and second lines is about 100 millimeters. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the distance between the first and second lines about 100 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                Regarding claim 5, Brown teaches everything noted above including that the first handle comprises a grip portion formed about a center line.     
               Regarding claim 6, Knight teaches everything noted above including that
the miter saw has a center of gravity, and the center line inherently lies in a first plane that includes the center of gravity.
               Regarding claim 7, Knight teaches everything noted above including that the first plane includes the center of gravity when the miter saw is disposed in a position where the workpiece-supporting plane is substantially vertical.    
               Regarding claim 8, Knight everything noted above including that the miter saw is carryable in a position where the workpiece-supporting plane is substantially vertical by the user gripping the grip portion.
               Regarding claim 9, Knight, as modified above, teaches that the first plane is within 3 inches and about 7 inches from the lateral side of the user.

                 Regarding claim 11, Knight teaches everything noted above including that the base assembly further comprises a front foot and a rear foot disposed near the first handle, and a first plate extending between the front and rear feet. See Figs. 4-6 in Knight. 
                 Regarding claim 13, Knight teaches everything noted above including that the first handle is disposed rightwardly of the blade.

13.       Claims 12 and 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knight in view of Meredith and in further view of Hetcher or RPT. Regarding claim 12 and 14, Knight, as modified above, does not explicitly teach that the plate is made of plastic, rubber and/or an elastomeric material; and the base assembly has a second handle disposed on the top surface leftwardly of the blade, with a second hole on the top surface extending through the base assembly, the second hole being configured to allow a user to extend the user's hand therethrough and grip the second handle. However, Hetcher teaches a miter saw 10 comprising: a base assembly T14; a rotatable table T18 disposed on the base assembly, the rotatable table being rotatable about a substantially vertical miter axis and having a substantially horizontal workpiece-supporting plane; the fence defining a fence plane; wherein the base assembly has a top surface (defined by the side surface of .
                  Regarding claim 15, Knight in view of Hetcher teaches everything noted above including that a portion of the second handle is disposed within a region of the base assembly, the region being defined by a first line between a first point along a cutting kerf that is farthest from the fence when the table is mitered leftwardly and a second point on the fence plane, where the first line is substantially perpendicular to the fence plane, and a second line substantially parallel to the first line.


Response to Arguments
14.          Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
15.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
  Frolov (2012/0006170) and Ceroll et al. (9,731,362) teach a saw apparatus holded 
  vertical relative to the lateral side of the user.

16.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 272-8300. 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
February 27, 2021